Citation Nr: 0209465	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-19 590A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to death compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002 for the cause of 
the veteran's death based on VA medical treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had recognized service from January 1944 to 
January 1946 and from April 1951 to April 8, 1955.  His 
separation for the period of service from April 15, 1955 to 
November 15, 1955 was determined to have been under other 
than honorable conditions.

This matter is on appeal to the Board of Veterans' Appeals 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Board in June 
2000 remanded the case to the RO for further development.  
The RO recently returned the case to the Board.


FINDING OF FACT

The veteran's death is not shown to have been the result of 
VA medical treatment, reasonably related thereto or an 
unintended consequence of VA medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to death compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 based on VA 
medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2002);  38 C.F.R. § 3.358 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the veteran died at a VA medical 
facility in August 1991 and that the death certificate, as 
amended, certified the cause of death as hypotension, due to 
gastrointestinal bleed from hepatic failure secondary to 
chronic hepatitis.  The original certification was that the 
cause of death resulted from hypotension, due to 
gastrointestinal bleed due to hepatic failure due to 
alcoholism.  Hepatitis B was listed as an other significant 
condition contributing to death but unrelated to the 
certified cause.  No autopsy or biopsy was performed.  

The service medical records are pertinently unremarkable, as 
are those of VA medical treatment through the early 1980's 
for any disorder listed on the death certificate.  He had 
many VA hospitalizations prior to August 1984 that are also 
pertinently unremarkable but document alcoholism.  
  
The veteran wrote in an undated letter on file that a month 
after the 1984 surgery, he came down with hepatitis B, that 
VA physicians verified this and that he transferred it to his 
wife, which her doctor would verify.  The appellant recalled 
in 1995 that that he did not have hepatitis prior to the 
surgery, but that it was not diagnosed until 1986, and that 
she was diagnosed with hepatitis at that time.

From August 23, 1984 to October 10, 1984, the veteran was 
admitted to the Wadsworth VA domiciliary for radiation 
therapy after an uncomplicated laryngectomy and right radical 
neck dissection performed at the medical facility on August 
2.  The summary of the domiciliary admission does not mention 
hepatitis or blood transfusion.  The surgical report shows 
the procedure on August 2, took several hours and that the 
estimated blood loss was 1650 ccs. 

VA records show in September 1986 the veteran was suspected 
of having chronic persistent hepatitis versus chronic carrier 
state.  It was noted he had serological abnormalities for 
more than six months.  He had relatively normal liver 
function tests with persistent antigenemia.  The clinician 
noted in the record that in February 1986 his spouse was 
found to have hepatitis and he was found positive for 
hepatitis B.  The physician reported he was transfused in 
1984 with a radical neck dissection, and had tattoos but no 
intravenous drug history.  In late 1986 a peri-operative 
nursing record noted hepatitis "years ago".  The 
preanesthetic summary noted hepatitis.  A peri-operative 
nursing record during VA hospitalization in January 1988 
mentioned hepatitis in 1985.  The preanesthetic summary noted 
a history of hepatitis type B about four years.  An undated 
record lists various medications that included Dilantin for a 
seizure disorder.

The record shows that VA hospitalized the veteran several 
times in 1991, and that he eventually died in late August 
1991 while an inpatient.  The record of his admission from 
June 12 to July 27, 1991 shows that he was reported to have 
chronic hepatitis B secondary to a blood transfusion in 1984.  
The report of this admission and the next one early in August 
1991 showed diagnoses of cirrhosis of the liver, hepatic 
encephalopathy and end stage cirrhosis.  The terminal 
admission summary noted he had a history of liver failure, 
alcoholic cirrhosis and hepatitis B.  

In March 1992 a physician at Frazier Mountain Community 
Health Center reported that a review of their records showed 
the veteran had been a patient from 1980 to 1989, and that 
hepatitis B was diagnosed in June 1986, apparently at VA.  
According to the narrative, VA may have done a work up 
earlier, possibly as early as 1984, but that this was not 
certain.  The physician stated that "the VA records he had" 
gave no indication of a blood transfusion during surgeries.  
It was noted repeat blood laboratory analysis in August 1986 
indicated chronic infection.  Other records from this 
facility show the appellant was seen in early 1986 and 
advised that the veteran needed a work up for hepatitis.

The appellant argued in her appeal filed in 1998 that it was 
hard to believe that the amount of blood loss reported during 
the 1984 surgery would not have required a transfusion.  She 
also asserted that the veteran was given phenytoin that was 
implicated in hepatitis.  She contended that he had a blood 
transfusion that was overlooked or omitted in the operative 
report.

Records received as a result of the Board remand included VA 
records from the late 1980's that were essentially duplicates 
of reports previously of record.  Requests were made to the 
Frazier Mountain facility and the Henry Mayo Hospital in 
2000.  In 2001 the Henry Mayo facility provided records from 
1986 through 1990 that mentioned seizures in September 1990 
reportedly having occurred after the veteran had stopped 
drinking a year earlier.  That report noted a history of 
hepatitis.  The Frazier Mountain facility in 2001 indicated 
that reports were purged after 10 years. 

The appellant provided information from the American Liver 
Foundation regarding chronic hepatitis that mentioned 
phenytoin could cause chronic hepatitis.  She also provided a 
copy of a clinical record from the Frazier Mountain facility 
with entries dated from April to August 1986.  These show 
that hepatitis may have been contracted from dental work she 
had.  According to the report it was also questioned whether 
she had contracted it from the veteran.  She wrote in 2001 of 
her recollection of conversations about a transfusion during 
the 1984 surgery, her initial symptoms of hepatitis and the 
effects of VA treatment he received for carcinoma.  She wrote 
that he did not drink after 1981.

A VA physician in late 2001 stated that the claims file and 
VA medical facility records that were available were 
reviewed.  In responding to the questions posed in the Board 
remand, the physician stated that the chart review did not 
find any documentation that the veteran received a blood 
transfusion or documentation of a transfusion reaction.  
The examiner noted that information obtained during his 
hospitalization in late 1981 was consistent with liver 
disease (cirrhosis).  The physician also noted that tattooing 
did present some risk of hepatitis.  The physician stated 
that there was no association of phenytoin with hepatitis B.  
The VA physician opined that there was no likelihood that the 
veteran developed hepatitis B either as a result of 
transfusion, of which there was no evidence, or phenytoin 
use.  It was the physician's opinion that it would be 
speculative to associate it with tattooing or transmission 
from the appellant.  Rather it was the physician's opinion 
that most likely the veteran's liver problems were more 
secondary to lifestyle choices he made (chronic 
overindulgence in alcohol) than from any other etiology.

The physician reasoned that long before his surgery in 1984, 
sophisticated laboratory tests for blood donors and banked 
blood had essentially eliminated hepatitis B as a transfusion 
risk.  Further, there was no economy to speculating regarding 
phenytoin when there was ample evidence that the veteran was 
an abusive drinker who showed evidence of hepatic dysfunction 
at least four years prior to surgery.

The appellant early in 2002 repeated her recollection that 
the veteran did not drink after 1981, that he had a 
transfusion in 1984 and that he had tattooing during military 
service.  In another letter she also disputed the possibility 
that she could have transferred hepatitis to the veteran and 
again disputed the conclusions from the recent VA medical 
review.  
Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (CAVC) declared invalid the provisions of 
38 C.F.R. § 3.358(c)(3) (1994), requiring VA fault or 
accident prior to recovery under 38 C.F.R. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), add'd sub nom., Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 
S.Ct. 552 (1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  The issue under 
consideration is not a purely legal question that the VCAA 
would not affect.  See for example Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  The Board has not overlooked the 
recently published VA regulations that implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, 
these provisions do not provide any rights other than those 
provided by the VCAA.  

The record shows that the RO notified the appellant of the 
evidence considered regarding the pertinent issue and of the 
reasoning for the rating determinations that addressed the 
claim.  The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant was given ample opportunity to identify evidence 
and she recently indicated that she had no additional 
evidence to submit.  She was informed of the VCAA provisions 
early in 2002 in a comprehensive supplemental statement of 
the case. 

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The 
Board finds, therefore, that VA has fulfilled its obligation 
to the appellant, informing her of the reasoning against the 
claim and providing the pertinent VA regulations.  

The RO made a conscientious effort to obtain pertinent 
medical records and extensive records of medical treatment 
were received in response to specific requests.  Thus any 
reports not obtained regarding the August 1984 surgery are 
likely not available.  The Board asked that the physician who 
completed the amended death certificate explain the reasoning 
for the changes.  The RO early in 2001 sought to comply with 
this request when it directed a letter to a VA medical 
center.  No reply was received to indicate that a response 
was forthcoming or that the physician was available.  In any 
event the VA medical opinion responded to the questions posed 
in the Board remand and in so doing made an explanation 
regarding the death certificate changes unnecessary as will 
be discussed below. 

The Board in remanding the case sought to ensure that the 
appellant was afforded due process in view of the information 
on file.  The Board in 2000 asked for and received a VA 
medical opinion.  

In obtaining this opinion, the Board in effect recognized the 
medical treatment issue in the case.  The Board observes that 
the RO made a diligent effort to obtain an adequate record.  
The RO did complete the actions requested.  The Board must 
observe that the VA opinion is comprehensive and took into 
account the veteran's medical history and pertinent treatment 
history.  It appears the examiner responded to the specific 
questions set forth in the Board request.  

In view of the development that has been completed, the Board 
is left with the belief that the record is sufficient for an 
informed evaluation, without any potential prejudice being 
called to its attention.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  


Death Compensation under 38 U.S.C.A. § 1151

Initially, the Board observes that continuance or natural 
progress or willful misconduct which would bar any 
entitlement does not appear to be a relevant consideration 
that alone would negate a favorable determination.  However, 
the Board finds that the medical evidence preponderates 
against the claim for compensation for the veteran's death as 
a result of VA medical treatment, as it does not offer a 
basis supporting that his death was as likely than not linked 
to VA treatment as claimed.  

The Board will not overlook information in the record that 
viewed liberally tends to favor the appellant.  At the time 
of the VA surgery in 1984 there was no reference to any 
transfusion in the operative report and as the VA medical 
opinion noted no evidence of any pertinent postoperative 
event.  Further, the record from the Frazier Mountain 
facility early in 1986 did not indicate there was evidence of 
a transfusion and the physician who reviewed records now 
unavailable did not confirm it.  However, the recent VA 
medical opinion established that the veteran had liver 
impairment likely linked to alcohol abuse prior to that 
surgery.  There is an extensive record of VA treatment that 
confirms preexisting alcoholism. 

The VA medical specialist gave consideration to the 
significance of the hepatitis and the claimed link to VA 
treatment. The opinion offered reasoning against VA treatment 
in 1984 as a material factor in the veteran's death based 
upon facts pertinent to the case.  

The VA physician stated the available evidence had been 
reviewed and that it showed no evidence of a transfusion, 
which was also apparent from the records reviewed at the 
Frazier Mountain facility earlier.  From the Frazier Mountain 
records it would seem there was uncertainty as to the sources 
of the veteran's hepatitis B.  There is no competent evidence 
to dispute the rationale supporting the conclusions reached 
that the liver disease was linked to alcoholism rather than 
any VA medical treatment.  In any event, the VA opinion found 
it unlikely that hepatitis B was contracted at VA in 1984 in 
view of screening procedures then in effect.  No competent 
opinion has disputed this conclusion. 

In summary, the record shows clearly that the veteran had 
such chronic failure after treatment administered by VA and 
coexisting with his death.  What none of the probative 
medical evidence establishes is a nexus between underlying 
hepatitis B coinciding with VA treatment in 1984 and the 
veteran's death.  

The appellant's often repeated argument of a nexus to 
medication VA prescribed found some support in literature she 
submitted.  However, that statement did not discuss with a 
degree of certainty the facts specific to the veteran's case.  
It is general and when contrasted with the VA medical opinion 
offers no basis to find a link between the hepatitis B as a 
result of VA medical treatment other than the surgery in 1984 
and the veteran's death.  The VA physician in 2001 did 
address the situation specific to the veteran's case in 
concluding that no link was demonstrated with hepatitis B and 
phenytoin.  

The persuasive opinion against a link between VA medical 
treatment as claimed and hepatitis B renders clarification of 
the death certificate amendment unnecessary.  The record does 
not link the fatal disease process to VA treatment, so 
whether hepatitis B was the underlying cause or alcoholism is 
not a pertinent element.  

The Board notes the medical record in 1990 showed the veteran 
had been a problem drinker until a year earlier with recent 
seizures, which conflicts materially with the appellant's 
claim of his abstinence since 1981, and significantly 
diminishes her credibility.

The VA opinion is comprehensive and offers probative evidence 
in the matter under consideration.  It was made by a 
physician with relevant competence.  However, the VA opinion 
included review of records and the physician offered a well 
reasoned analysis against compensation.  

There is no contemporaneous competent opinion to the contrary 
so as to call reasonably into question the VA opinion.  As 
with any piece of evidence, the credibility and weight to be 
attached to the VA expert opinion and others of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

In summary, the VA medical specialist carefully reviewed the 
facts specific to the veteran's case and highlighted the 
evidence found to support a finding against a relationship 
between the hepatitis B and medication administered by VA or 
surgery in 1984 and the veteran's death.  There has been no 
opinion offered to contradict the conclusion of an unlikely 
link between VA treatment and the veteran's death.  

Although the appellant in her response argued with the 
conclusion reached in the VA opinion, the opinion read 
carefully offers several plausibly based arguments against 
the claim which were carefully summarized.  Therefore, the 
Board finds that the VA opinion is entitled to significant 
probative weight because of its fact specific analysis and 
its rationale, which was well reasoned. 



The Board has commented as to why it does not find the 
evidence of sufficient probative value to find in favor of 
the appellant.  The basic contention of transfusion in 1984 
with hepatitis resulting is not confirmed.  Thus, the 
references to it are viewed as being based on history 
provided and as such this an assumed fact not shown.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995). 

The specific guidelines for compensation in the veteran's 
case, found at § 3.358, which set forth the essential 
elements, are not met with regard to the veteran's death.  
The Board finds that the competent evidence does preponderate 
against the claim, and the claim should be denied.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death based on VA medical treatment is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

